In the
United States Court of Appeals
For the Seventh Circuit

No. 01-2926

In re:   John Campbell,

Petitioner.

Petition for a Writ of Mandamus

Submitted July 25, 2001--Decided September 5, 2001



  Before Bauer, Posner, and Coffey, Circuit
Judges.

  Posner, Circuit Judge. John Campbell has
filed with this court a petition for a
writ of mandamus that would order an
Illinois state trial court to give him
access to certain trial transcripts. He
claims that earlier this year, in
preparation for filing a state
postconviction petition, he asked the
court to provide him, at his expense,
with copies of transcripts of guilty-plea
and sentencing hearings relating to four
previous convictions. The court denied
his motion on the ground that it had
already provided the transcripts to him.
In a letter responding to this ruling, he
acknowledged that he had transcripts for
one of the cases but said he didn’t have
them for the other three.

  After several months had gone by with no
response to his letter, he lodged a
petition for mandamus with the Illinois
Appellate Court, urging that court to
invoke the federal All Writs Act, 28
U.S.C. sec. 1651(a), and order the trial
court to provide the requested
transcripts. A member of the court’s
staff returned the petition to him
unfiled, explaining that "the Illinois
Appellate Court does not have
jurisdiction over such matters." Campbell
then filed his petition with us.

  The All Writs Act authorizes federal
courts to "issue all writs necessary or
appropriate in aid of their respective
jurisdictions and agreeable to the usages
and principles of law," 28 U.S.C. sec.
1651(a); Clinton v. Goldsmith, 526 U.S.
529, 534 (1999), including writs of
mandamus, In re Loudermilch, 158 F.3d
1143, 1145 (11th Cir. 1998) (per curiam);
Moye v. Clerk, DeKalb County Superior
Court, 474 F.2d 1275 (5th Cir. 1973) (per
curiam), although these courts have no
general power to issue such writs. Fed.
R. Civ. P. 81(b). The Act does not
enlarge our jurisdiction. Clinton v.
Goldsmith, supra, 526 U.S. at 535; United
States v. Tablie, 166 F.3d 505 (2d Cir.
1999) (per curiam). We can issue mandamus
against a state judicial officer, In re
Grand Jury Proceedings, 654 F.2d 268, 277
(3d Cir. 1981)--until superseded by the
writ of habeas corpus ad testificandum,
28 U.S.C. sec. 2241(c)(5); Pennsylvania
Bureau of Correction v. United States
Marshals Service, 474 U.S. 34, 42-43
(1985); United States v. Garrard, 83 F.3d
889, 893 (7th Cir. 1996), mandamus was
commonly used to order state prison
wardens to permit inmates to attend
federal habeas corpus hearings, e.g.,
Price v. Johnston, 334 U.S. 266 (1948).
But we cannot, as a general rule anyway
(the significance of this qualification
will become clear momentarily), use our
power to control or interfere with state
court litigation, thus exceeding our
jurisdiction. White v. Ward, 145 F.3d
1139 (10th Cir. 1998) (per curiam); Demos
v. United States District Court, 925 F.2d
1160 (9th Cir. 1991); Davis v. Lansing,
851 F.2d 72, 74 (2d Cir. 1988); Moye v.
Clerk, DeKalb County Superior Court,
supra, 474 F.2d at 1276; Haggard v.
Tennessee, 421 F.2d 1384 (6th Cir. 1970).

  Cases such as FTC v. Dean Foods Co., 384
U.S. 597, 603 (1966), and Lindstrom v.
Graber, 203 F.3d 470, 475 (7th Cir.
2000), make clear that the federal
court’s jurisdiction in aid of which the
writ of mandamus is sought need not yet
have attached or been perfected; it can
be potential, as when the writ is sought
from the appellate court in order to
prevent someone from blocking the
petitioner from filing a notice of
appeal. Just as the filing of a notice of
appeal is a prerequisite to a federal
appeals court’s jurisdiction of an
appeal, so the exhaustion of state
remedies, including postconviction
remedies, is a prerequisite to seeking
federal habeas corpus. So one can imagine
a case, though it is not this case, in
which mandamus against a state court
might be warranted in order to prevent
that court from blocking the federal
courts from exercising their habeas
corpus jurisdiction. Even then, the
proper remedy would not be to order the
state court to act; it would be to deem
the petitioner’s state remedies
exhausted, White v. Ward, supra, thus
clearing away the obstacle to our
exercising jurisdiction over his case.
Perhaps, though, in some cases not yet
imagined, the federal court action could
not proceed without some action by a
state court and maybe in such a case the
rule we have stated would yield to the
urgencies of the moment--as we suggested
by the term "as a general rule." But
nothing of that sort is argued here.

  We note in closing, for Campbell’s
guidance (since he is unrepresented),
that he can ask the Illinois Appellate
Court to issue under the authority of
Illinois state law a writ of mandamus
directing the state trial court in which
he seeks to file a postconviction
proceeding to perform the purely
"ministerial" duty--a duty the exercise
of which does not involve judgment or
discretion--of furnishing him with copies
of transcripts in the court’s possession
for which he is willing to pay. 705 ILCS
25/11; People ex rel. Baker v. Cowlin,
607 N.E.2d 1251, 1252 (Ill. 1992).
(Compare, for the case in which the
inmate wants a free transcript, Ill. S.
Ct. R. 471, 607(b).) The staff of the
Illinois Appellate Court probably
returned Campbell’s petition for mandamus
without judicial consideration only
because the petition invoked 28 U.S.C.
sec. 1651(a), a federal statute concerned
solely with litigation in federal courts,
instead of its state counterpart.

Petition for Writ of
Mandamus Denied.